Citation Nr: 1107932	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-22 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin condition, also 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to September 
1971, and served in Vietnam from May 18, 1970, to April 28, 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for a left knee condition, 
bilateral hearing loss, PTSD, and a skin condition, also claimed 
as secondary to Agent Orange exposure.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.   

During the pendency of his appeal, the Veteran relocated to the 
Atlanta, Georgia, area.  His appeal was transferred to the 
Atlanta RO.   

In July 2010, the Board denied the Veteran's claims of 
entitlement to service connection for a left knee condition, 
bilateral hearing loss, and PTSD.  The issue of entitlement to 
service connection for a skin condition, also claimed as 
secondary to Agent Orange exposure, was remanded for further 
development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran seeks service connection for a skin 
condition, also claimed as a result of exposure to Agent Orange.  
In July 2010, the Board noted that a review of the record 
revealed that the Veteran complained of and sought treatment for 
dermatitis of the face and a rash of the hips and legs in-
service.  The Veteran claimed that he should be granted service 
connection for a skin disability as a result of such treatment 
in-service and as a result of Agent Orange exposure.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.307, 3.309.  In the alternative, the 
Veteran claimed that, if his skin disability is a pre-existing 
disability, such disability was aggravated by service thereby 
warranting service connection.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a)-(b).     

A review of the Veteran's service treatment records suggested 
that the Veteran's dermatitis of the face disability may have 
been a pre-existing disease or injury.  For example, an October 
1969 treatment record noted dermatitis of the face since age 6.  
The Veteran's post-service treatment records did not include any 
treatment for the skin.  

As it was unclear whether the Veteran has a current skin 
disability related to his service, to include herbicide/Agent 
Orange exposure in-service, the Board found that a VA exam was 
necessary to ascertain whether any current skin disability was 
related to service, to include herbicide/Agent Orange exposure.  
If the Veteran's skin disability, to include dermatitis of the 
face, pre-existed service, the examiner was asked to determine 
whether his service aggravated or permanently worsened the skin 
disability, and whether the aggravation or permanent worsening 
was beyond the natural progress of the pre-existing disability.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4), 4.2, 19.9 
(a)(1).

The Veteran was scheduled for a VA examination dated in August 
2010.  The Veteran's claims file indicates that the request was 
initiated on July 28, 2010.  The claims file contains a July 2010 
letter from the RO to the Veteran indicating that a VA facility 
nearest to the Veteran would schedule the Veteran for an 
examination in connection with his claim.  The Veteran was 
informed that the VA facility would notify the Veteran of the 
date, time, and place of the examination.  The claims file does 
not contain a copy of any letter notifying the Veteran of the 
date, time, and place of this examination.  An appointments sheet 
from the Dublin VA Medical Center indicated that the Veteran had 
been scheduled for a general C&P examination in August 10, but 
that this was cancelled by the Veteran as the Veteran had to 
catch the DAV van.  Likewise an August 12 C&P examination was 
cancelled with the Veteran stating that the DAV van left early.  
Two additional examinations appear to have been scheduled in 
August 19 and August 26, with notations that the Veteran was a 
"no-show".  Afterwards, the RO denied the Veteran's claim in an 
October 2010 Supplemental Statement of the Case.

In this case, it is unclear whether the Veteran was given proper 
notice of the date, time, and place of any scheduled VA skin 
examination.  In addition, while the record does indicate that 
several general C&P examinations were scheduled, the Veteran 
could not make the first two appointments due to issues with his 
ride on the DAV van.  Afterwards, two additional examinations 
were scheduled, but it is not clear whether the Veteran was 
notified of these examination or whether these examinations were 
scheduled in connection with his skin claim.  The Veteran clearly 
seems to have had some difficulty reporting for scheduled 
examinations due to conflicts or issues related to transportation 
on the DAV van.  

Based on the foregoing, and giving the benefit of the doubt to 
the Veteran, the Board concludes that the RO should make another 
attempt to have the Veteran examined.  In this regard, the RO 
should contact the Veteran and attempt to schedule a VA 
examination at a time and place mutually agreeable to both the VA 
and the Veteran and in keeping with the Veteran's transportation 
needs.  The RO shall document in the Veteran's claims file all 
communications with the Veteran regarding the date, time, and 
place of the examination. 

Prior to affording a VA examination, the RO/AMC should also 
contact the Veteran and request that she identify all VA and non-
VA health care providers, other than those already associated 
with the Veteran's claims file, that have treated the Veteran 
since service for any skin disorder.  The Veteran should also be 
informed that records and reports from his treating physicians 
may be obtained and submitted in connection with his claim.

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for any 
skin disorder.  If any requested records are 
not available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  If the Veteran believes 
that all relevant medical records have been 
obtained, ask that he notify the VA that 
there is no more evidence to submit in order 
to prevent further delay in the adjudication 
of the claim.  

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the RO 
should contact the Veteran and attempt to 
schedule a VA examination, at a time and 
place mutually agreeable to both the VA and 
the Veteran and in keeping with the Veteran's 
transportation needs, in order to determine 
the nature and etiology of any skin disorder 
found to be present, to include any rash of 
the lower extremities, including the hips, 
legs, and buttocks.  

As the purpose of the examination requested 
in this remand is to obtain information or 
evidence (or both) which may be dispositive 
of the appeal, the RO shall specifically 
notify the Veteran that, pursuant to 38 
C.F.R. § 3.655, failure to cooperate by 
attending the requested VA examination may 
result in an adverse determination.  The RO 
shall document in the Veteran's claims file 
all communications with the Veteran regarding 
the date, time, and place of the examination.

The VA examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that any 
current skin disability, to include any rash 
of the lower extremities, including the hips, 
legs, and buttocks, is related to the 
Veteran's service, including exposure to 
herbicides/Agent Orange in Vietnam.

The examiner should also provide an opinion 
as to whether the Veteran's dermatitis of the 
face, or any other current skin disability, 
pre-existed service.  If the examiner 
determines the Veteran's dermatitis of the 
face, or any other current skin disability, 
pre-existed service, then he or she should 
provide an opinion as to whether it is likely 
as not (a 50 percent probability or greater) 
that the pre-existing  dermatitis of the face 
disability itself was otherwise aggravated or 
permanently worsened as a result of the 
Veteran's service, to include herbicide/Agent 
Orange exposure in Vietnam.  In giving an 
opinion, the examiner should specifically 
comment as to whether such 
aggravation/worsening may be considered a 
permanent worsening of a pre-existing 
condition, or whether such 
aggravation/worsening resulted in a temporary 
exacerbation or natural progression of the 
pre-existing dermatitis of the face 
disability.     

If the examiner determines that the Veteran's 
dermatitis of the face, or any other current 
skin disability, did not pre-exist service, 
he or she should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current dermatitis of the face disability is 
related to the Veteran's service, including 
herbicide/Agent Orange exposure in Vietnam.

A complete rationale should be provided for 
any opinion.  The claims file, a copy of this 
remand, and any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiner for review.  
The entire claims file, to include the 
Veteran's service treatment records, 
specifically an October 1969 treatment record 
noting dermatitis of the face since age 6, a 
December 1969 Treatment Record with 
complaints of rash on the hips and legs, and 
a December 1969 Dermatology note indicating 
rash of the legs and buttocks, must be 
reviewed by the examiner in conjunction with 
the examination and the report should state 
that such review has been accomplished. 

3.  The RO shall then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  Upon completion of the above-requested 
development, the RO should readjudicate the 
Veteran's service connection claim for a skin 
condition, taking into account any newly 
obtained evidence.  If the service connection 
claims remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case as to the 
issues remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.          

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


